Exhibit 10.32

TERM NOTE

 

$70,000,000.00    Bakersfield, California    October 13, 2014

FOR VALUE RECEIVED, the undersigned TEJON RANCHCORP, a California corporation
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at 5401 California Avenue, Suite 200,
Bakersfield, California, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Seventy Million Dollars ($70,000,000.00),
with interest thereon as set forth herein.

DEFINITIONS:

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

(a) “Disbursement Date” means the date on which the proceeds of this Note are
disbursed to or for the benefit of Borrower.

(b) “LIBOR” means the rate of interest per annum determined by Bank based on the
rate for United States dollar deposits for delivery on the first day of each
LIBOR Period for a period approximately equal to such LIBOR Period as reported
on Reuters Screen LIBOR01 page (or any successor page) at approximately 11:00
a.m., London time, two London Business Days prior to the first day of such LIBOR
Period (or if not so reported, then as determined by Bank from another
recognized source or interbank quotation).

(c) “LIBOR Period” means a period of one (1) month during which the entire
outstanding principal balance of this Note bears interest determined in relation
to LIBOR, with the understanding that:

(i) the initial LIBOR Period shall commence on the Disbursement Date and shall
continue up to, but shall not include, November 5, 2014, subject to the
provisions of (iii) below;

(ii) thereafter each LIBOR Period shall commence automatically, without notice
to or consent from Borrower, on the fifth (5th) day of each month and shall
continue up to, but shall not include, the fifth (5th) day of the immediately
following month;

(iii) if any LIBOR Period is scheduled to commence on a day that is not a New
York Business Day, then such LIBOR Period shall commence on the next succeeding
New York Business Day (and the preceding LIBOR Period shall continue up to, but
shall not include, the first day of such LIBOR Period), unless the result of
such extension would be to cause such LIBOR Period to begin in the next calendar
month, in which event such LIBOR Period shall commence on the immediately
preceding New York Business Day (and the preceding LIBOR Period shall continue
up to, but shall not include, the first day of such LIBOR Period); and

(iv) if, on the first day of the last LIBOR Period applicable hereto the
remaining term of this Note is less than one (1) month, said LIBOR Period shall
be in effect only until the scheduled maturity date hereof.



--------------------------------------------------------------------------------

(d) “London Business Day” means any day that is a day for trading by and between
banks in Dollar deposits in the London interbank market.

(e) “New York Business Day” means any day except a Saturday, Sunday or any other
day on which commercial banks in New York are authorized or required by law to
close.

(f) “Prime Rate” means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank’s base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

(a) Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fixed rate
per annum determined by Bank to be one and seven-tenths percent (1.70%) above
LIBOR in effect on the first day of each LIBOR Period. With respect to each
LIBOR Period hereunder, Bank is hereby authorized to note the date and interest
rate applicable thereto and any payments made thereon on Bank’s books and
records (either manually or by electronic entry) and/or on any schedule attached
to this Note, which notations, absent manifest error, shall be prima facie
evidence of the accuracy of the information noted.

(b) Taxes and Regulatory Costs. Borrower shall pay to Bank, in addition to any
other amounts due or to become due hereunder, any and all (i) withholdings,
interest equalization taxes, stamp taxes or other taxes (except income and
franchise taxes) imposed by any domestic or foreign governmental authority and
related in any manner to LIBOR, and (ii) costs, expenses and liabilities arising
from or in connection with reserve percentages prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), assessment rates imposed by the Federal Deposit Insurance Corporation,
or similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR. In determining which
of the foregoing are attributable to any LIBOR option available to Borrower
hereunder, any reasonable allocation made by Bank among its operations shall be
conclusive and binding upon Borrower, absent manifest error. Payments by
Borrower pursuant to this paragraph shall be made within ten (10) days from the
date Bank makes written demand therefor, which demand shall be accompanied by a
certificate describing in reasonable detail the basis thereof.

(c) Payment of Interest. Interest accrued on this Note shall be payable on the
fifth (5th) day of each month, commencing November 5, 2014; provided however,
that if such interest due date is not a New York Business Day, interest shall
accrue to and be due and payable on the next succeeding New York Business Day.

(d) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

 

-2-



--------------------------------------------------------------------------------

REPAYMENT:

(a) Repayment. Principal shall be payable on the fifth (5th) day of each month
in installments as set forth on Schedule 1 attached hereto and incorporated
herein by this reference, commencing November 5, 2016, and continuing up to and
including September 5, 2024, with a final installment consisting of all
remaining unpaid principal due and payable in full on October 5, 2024; provided
however, that if any such payment date is not a New York Business Day, the
installment due on such payment date shall be due and payable on the next
succeeding New York Business Day.

(b) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.

PREPAYMENT:

(a) Prepayment. Borrower may prepay principal on this Note in the minimum amount
of One Hundred Thousand Dollars ($100,000.00); provided however, that if the
outstanding principal balance of this Note is less than said amount, the minimum
prepayment amount shall be the entire outstanding principal balance hereof. In
consideration of Bank providing this prepayment option to Borrower, or if this
Note shall become due and payable at any time prior to the last day of any LIBOR
Period by acceleration or otherwise, Borrower shall pay to Bank immediately upon
demand a fee which is the sum of the discounted monthly differences for each
month from the month of prepayment through the month in which such LIBOR Period
matures, calculated as follows for each such month:

 

  (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the LIBOR Period applicable thereto.

 

  (ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.

 

  (iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

(b) Application of Prepayments. All prepayments of principal shall be applied on
the most remote principal installment or installments then unpaid.

 

-3-



--------------------------------------------------------------------------------

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Amended and Restated Credit Agreement between Borrower and Bank dated as
of October 13, 2014 (as amended, amended and restated, modified and/or
supplemented from time to time, the “Credit Agreement”). Any defined event of
default under the Credit Agreement shall constitute an “Event of Default” under
this Note.

MISCELLANEOUS:

(a) Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note (that would constitute an
Event of Default under the Credit Agreement), or upon the occurrence and during
the continuance of any Event of Default, the holder of this Note, at the
holder’s option, may declare all sums of principal and interest outstanding
hereunder to be immediately due and payable without presentment, demand, notice
of nonperformance, notice of protest, protest or notice of dishonor, all of
which are expressly waived by Borrower. Borrower shall pay to the holder within
ten (10) days following demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all reasonably allocated costs of the holder’s in-house
counsel), expended or incurred by the holder in connection with the enforcement
of the holder’s rights and/or the collection of any amounts which become due to
the holder under this Note, and the prosecution or defense of any action in any
way related to this Note, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.

(b) Obligations Joint and Several; Assignment. Should more than one person or
entity sign this Note as a Borrower, the obligations of each such Borrower shall
be joint and several. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank’s rights and benefits under this Note.

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.

[Signatures Follow on Next Page]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

TEJON RANCHCORP By:  

/s/ Gregory S. Bielli

  Gregory S. Bielli   Chief Executive Officer & President By:  

/s/ Allen E. Lyda

  Allen E. Lyda   Executive Vice President, Chief Financial Officer, Treasurer &
Assistant Secretary

Term Note



--------------------------------------------------------------------------------

SCHEDULE 1 TO TERM NOTE

 

Principal Payment Date

   Principal Payment Amount  

November 5, 2016 through October 5, 2017

   $ 280,329.00   

November 5, 2017 through October 5, 2018

   $ 294,860.00   

November 5, 2018 through October 5, 2019

   $ 307,304.00   

November 5, 2019 through October 5, 2020

   $ 321,015.00   

November 5, 2020 through October 5, 2021

   $ 335,317.00   

November 5, 2021 through October 5, 2022

   $ 348,791.00   

November 5, 2022 through October 5, 2023

   $ 366,379.00   

November 5, 2023 through September 5, 2024

   $ 382,587.00   

October 5, 2024

     Remaining Balance   

Schedule 1